Per Curiam.
These are three separate appeals from the judgments rendered by the Court of Common Pleas sustaining the determinations of the *174defendant commissioner that the plaintiffs as legally liable relatives are obligated to contribute to the support of their mother, a recipient of aid to the disabled. On these appeals, the plaintiffs claim that the trial court erred in sustaining those determinations.
In the light of Salemma v. White, 175 Conn. 35, 392 A.2d 969, we conclude that the trial court did act illegally in sustaining the actions of the commissioner.
There is error, the judgments are set aside and the cases are remanded for the rendition of judgments returning them to the commissioner to be proceeded with according to law.